Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/12/2021.  Claims 1-9 and 11-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 11/09/2020 was considered by the examiner.
Response to Arguments
Applicant’s arguments filed 02/12/2021, with respect to the interpretation of claims 11-19 under 35 USC 112(f) have been fully considered and are persuasive.  The 35 USC 112(f) interpretation of claims 11-19 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 11-20 are allowable because the prior art fails to teach or suggest a method for recommending media content through intelligent automated chatting, comprising: receiving a message in a conversation; identifying a new topic based on the message and context of the conversation; identifying a media content from a set of media contents based on the new topic; generating a short video clip for the media content using a neural network model including a convolution neural network (CNN) part and a recurrent neural network (RNN) part, and wherein the generating the short video clip, further comprises: dividing the media content into a plurality of clips; mapping the plurality of clips into a plurality of vectors through the CNN part; selecting a part of vectors representing clips that should be remained through the RNN part; and generating the short video clip based on the part of vectors; and providing a recommendation of the media content in the conversation, as recited in the claims.
The closest prior art, O’Driscoll et al. (US 2017/0353405), discloses recommending media content to a user based on a conversation with a chat bot.  However, O’Driscoll et al. does not disclose generating a short video clip of the recommended media content using a convolution neural network and recurrent neural network as claimed.  O’Driscoll et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baughman et al. (US 2020/0221191)
Swaminathan et al. (US 2020/0021873)
Hu et al. (US 2017/0169853)
Ferro et al. (US 2017/0178346)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425